USCA11 Case: 20-13866     Date Filed: 07/29/2022    Page: 1 of 19




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-13866
                   Non-Argument Calendar
                   ____________________

CINDY EDWARDS,
                                              Plaintiff-Appellant,
versus
WELLSTAR MEDICAL GROUP, LLC,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:18-cv-04492-MHC
                   ____________________
USCA11 Case: 20-13866       Date Filed: 07/29/2022     Page: 2 of 19




2                      Opinion of the Court                20-13866

Before WILSON, LUCK, and LAGOA, Circuit Judges.
PER CURIAM:
        Cindy Edwards appeals the district court’s summary judg-
ment for WellStar Medical Group on her claim that the company
failed to accommodate her disability, in violation of the Americans
with Disabilities Act. After a thorough review of the record and
the parties’ briefs, we affirm.

                   FACTUAL BACKGROUND
        Edwards joined WellStar in 2013 as an “office supervisor.”
Three years later, in 2016, Edwards applied for—and received—a
promotion to be an “office manager” in WellStar’s Powder Springs
office.
       As an office manager, Edwards was responsible for oversee-
ing the office’s day-to-day operations. Edwards described the “es-
sential functions” of her position as the “coordination of operations
of the practice and staff meetings; supervision of patient schedul-
ing, billing, [and] medical records; monthly financial reports; and
managing staff performance.” As office manager, Edwards re-
ported to Adewale Adebayo (her direct supervisor) and to Amber
Thomas-Hutson (Adebayo’s supervisor).
       In 2015, Edwards began seeing a licensed clinical social
worker, Robert Bryant, for “major depression recurrent with anx-
ious stress.” In October 2017, Edwards took leave under the Fam-
ily and Medical Leave Act for anxiety and stress. She returned to
work about four months later in February 2018.
USCA11 Case: 20-13866       Date Filed: 07/29/2022     Page: 3 of 19




20-13866               Opinion of the Court                        3

       WellStar required employees returning from a leave of ab-
sence to be cleared to return. Edwards’s therapist only cleared her
to return to work for four hours per day during her first thirty days
back. So Edwards asked Joey Hunt—WellStar’s Vice President of
Human Resources—for this work schedule as an accommodation
under the Americans with Disabilities Act. Hunt approved Ed-
wards’s request.
      When Edwards returned to work, Adebayo—her direct su-
pervisor—questioned her about her new schedule. After Edwards
confirmed that she was limited to a four-hour workday, Adebayo
asked her to email him the dates that she would be out of the office.
He also asked her what type of illness she had. In response, Ed-
wards filed a complaint about Adebayo and stated that she felt that
“her safety [had been] compromised.” Because Edwards had re-
ported that she did not feel safe in the workplace, Hunt placed her
on paid administrative leave while he investigated her complaint.
       In March 2018, while Edwards was out on paid administra-
tive leave, Thomas-Hutson decided to transfer Edwards to the
“soon to be opening medical office on Prestley Mill Road,” where
Edwards would have the same position with the same salary and
benefits. Thomas-Hutson concluded that the transfer would “al-
low Edwards a fresh start at another practice.” Because the Prest-
ley Mill Road office wasn’t scheduled to open for a few months,
Thomas-Hutson decided that, in the meantime, Edwards would
“have some capacity and therefore would also be assisting
[Thomas-Hutson] and Adebayo on the PCORI [Patient Centered
USCA11 Case: 20-13866          Date Filed: 07/29/2022        Page: 4 of 19




4                        Opinion of the Court                    20-13866

Outcomes Research Institute] project.” PCORI is an entity that
funds projects aimed at improving health care.
        On March 16, Edwards emailed Hunt, asking for an update
on her complaint. She asked if she could return from paid admin-
istrative leave to “rebuild trust with [her] team uninterrupted.”
Hunt responded that Edwards would remain on paid administra-
tive leave pending the investigation into her complaint.
       Weeks later, on April 9, Hunt met with Edwards to discuss
the results of his investigation. He concluded that Adebayo hadn’t
committed any wrongdoing and closed the investigation. Hunt
also told Edwards about her temporary reassignment to the PCORI
project—which was being run by Adebayo and Thomas-Hutson—
and explained that she would then become the office manager of a
new WellStar office when it opened. Edwards was unhappy with
the transfer and told Hunt that she felt that the PCORI project “was
an unsafe place to be for [her]” under Adebayo’s and Thomas-Hut-
son’s management.1 Hunt did not provide any specifics about

1
  On top of her complaint against Adebayo, Edwards also filed a complaint
against Thomas-Hutson. The previous year, after a survey revealed that the
Powder Springs Medical Center staff had much lower employee morale than
other WellStar branches, Thomas-Hutson conducted a focus group with the
staff to find out why. The employees complained about Edwards’s leadership
style. Despite being barred from attending, Edwards allegedly questioned em-
ployees about what they said at the focus group. After Thomas-Hutson con-
fronted Edwards about her inquiries, Edwards filed a complaint about
Thomas-Hutson’s “unprofessional behavior.” An investigation found no
wrongdoing.
USCA11 Case: 20-13866              Date Filed: 07/29/2022        Page: 5 of 19




20-13866                     Opinion of the Court                               5

what Edwards would be doing at the PCORI project. Instead,
Hunt said that he would set up a meeting between Edwards,
Adebayo, Thomas-Hutson, and himself to discuss next steps.
      The next day, Edwards followed up with Hunt, emailing
him that she couldn’t meet with Adebayo or Thomas-Hutson be-
cause of her health condition.2 At this point, Edwards retained an
attorney and told WellStar to direct all future communications to
her counsel.
      At some point in mid-May, Edwards called Hunt to ask for
an accommodation—specifically, to transfer supervisors. She sub-
mitted a letter from her therapist stating that “[s]he would benefit
from being reassigned to a similar position on another team.”
       On May 21, Edwards met with Hunt and representatives
from human resources to discuss Edwards’s request to be assigned
to a new team. At the meeting, they “discussed the PCORI project,
[with Edwards] still asking for the job description and what [she’d]
be doing. [They] also discussed a transfer to anywhere other than
the PCORI project.” Edwards offered to take a pay cut to transfer
but she never applied to transfer to another location. Other than
transferring supervisors, Edwards didn’t ask for any other accom-
modations. She again told Hunt that she could not work with
Thomas-Hutson or Adebayo because of their unprofessional be-
havior. That same day, Edwards tried to go back to the office to


2
    She also filed a complaint against Hunt for his “improper investigation.”
USCA11 Case: 20-13866       Date Filed: 07/29/2022    Page: 6 of 19




6                      Opinion of the Court               20-13866

work—because her paid leave had ended—but Hunt sent her
home.
       Days later, on May 25, Hunt told Edwards that transferring
supervisors was not a reasonable accommodation and that, “[i]f
there [was] a different accommodation [she] would like to re-
quest,” then Edwards should submit it “by June 1” or else WellStar
would “make a decision” about her employment based on the in-
formation she had previously provided.
       Edwards replied later that day, telling Hunt that, “[i]f [she
was] to remain under the management/supervision of [her super-
visors], [she] respectfully ma[de] the following reasonable accom-
modation request.” Edwards then listed eighteen accommoda-
tions (which we’ve reproduced below):
    • [1] Telecommuting and/or working from home.(On an as
      needed basis only due to medication side effects)
    • [2] Part-time work hours, job sharing, adjustments in the
      start or end of work hours(as needed to due to medication
      side effects )
    • [3] Sick leave for reasons related to mental health, flexible
      use of vacation time, additional unpaid or administrative
      leave for treatment of recovery, leaves of absence and/or
      use of occasional leave (a few hours at a time) for therapy
      and other related appointments.
    • [4] Breaks according to individual needs rather than a fixed
      schedule, more frequent breaks and/or greater flexibility in
USCA11 Case: 20-13866       Date Filed: 07/29/2022     Page: 7 of 19




20-13866               Opinion of the Court                        7

       scheduling breaks, provision of backup coverage during
       breaks, and telephone breaks during work hours to call pro-
       fessionals and others needed for support.
   •   [5] Reduction and/or removal of distractions in the work
       area.
   •   [6] Tape recorders for recording/reviewing meetings and
       training sessions.(due to medication side effects and symp-
       toms of my health condition)
   •   [7] Modification or removal of non-essential job duties or
       restricting of the job to include only the essential job func-
       tions.
   •   [8] Division of large assignments into smaller tasks and
       goals.
   •   [9] Additional assistance and/or time for orientation activi-
       ties, training and learning job tasks and new responsibili-
       ties.(based on my individual needs)
   •   [10] Additional training or modified training materi-
       als.(based on my individual needs)
   •   [11] Implementation of flexible and supportive supervision
       style; POSITIVE reinforcement and feedback; adjustments
       in the level of supervision or structure, such as more fre-
       quent meetings to help prioritize my daily tasks; and open
       communication DIRECTLY with supervisors regarding
       performance and work expectations.
   •   [12] Additional forms of communication and/or written
       and visual tools, including communication of assignments
USCA11 Case: 20-13866         Date Filed: 07/29/2022     Page: 8 of 19




8                       Opinion of the Court                 20-13866

        and instructions in my preferred learning style (written, or
        e-mail demonstration)creation and implementation of writ-
        ten tools such as daily ‘to-do’ lists, step-by-step checklists,
        written (in addition to typed minutes of meetings).
    •   [13] Regularly scheduled meetings (weekly) to discuss
        workplace issues and productivity, including annual discus-
        sions as part of performance appraisals to assess abilities and
        discuss promotional opportunities/performance deficien-
        cies.
    •   [14] Development of strategies to deal with problems
        BEFORE they arise.
    •   [15] Written work agreements that include any agreed upon
        accommodations, long-term and short-term goals, expecta-
        tions of responsibilities and performance standards.
    •   [16] ALL meetings must be scheduled with at least a week
        prior notice. The meeting agenda and attendees must be
        disclosed at the time the meeting is scheduled.
    •   [17] Any cancellation, rescheduling or postponing of meet-
        ings will need to be done so in writing with explanation at
        least 24hrs in advance.
    •   [18] There will be no behavior or violation of the code of
        conduct of any kind that will exacerbate my mental health
        condition.
     Edwards listed eighteen accommodations because she didn’t
know what her new job responsibilities at the PCORI project
would be and wanted to let WellStar “pick the ones that wouldn’t
USCA11 Case: 20-13866      Date Filed: 07/29/2022    Page: 9 of 19




20-13866              Opinion of the Court                      9

be a hardship.” Edwards admitted, though, that she copied the
eighteen accommodations from “the ADA website,” even though
her therapist had only ever recommended that she change supervi-
sors.
       On June 5, Hunt responded that he didn’t understand
whether Edwards was requesting all of the accommodations or
whether some subset of them would be sufficient. He also said it
was unclear how the accommodations would help her mental
health condition. He further noted that “many of her requests
[were] non-specific.” To that end, Hunt asked Edwards to identify
which accommodations she was requesting and to explain how
those accommodations would allow her to perform in light of her
health condition. Hunt asked Edwards to respond by the next day.
        Edwards replied a few hours later, explaining that she was
requesting accommodations “to allow [her] to maximize [her]
productivity.” She explained that she had recently been diagnosed
with “major depressive disorder w[ith] anxious stress,” which was
causing her to experience sadness, sleep disturbances, and related
symptoms. She said she was also taking medication that caused her
to feel groggy. Edwards listed the same accommodations from her
May 25 email almost verbatim, adding that she wasn’t certain
whether she would remain as an office manager at the Powder
Springs office or whether she would move to the PCORI project.
Edwards asked for more time to re-acclimate if she was going to
stay at the Powder Springs office or for more time to orient to a
new position at the PCORI project.
USCA11 Case: 20-13866       Date Filed: 07/29/2022    Page: 10 of 19




10                     Opinion of the Court                20-13866

        In her email, Edwards also linked some of her requested ac-
commodations to her depression and anxiety. She noted, for ex-
ample, that: (1) due to her anxiety, she wanted meetings to be
scheduled with a week’s notice; (2) due to her depression and anx-
iety, she wanted 24 hours’ notice of any meeting’s cancellation, re-
scheduling, or postponement; and (3) due to her depression, she
wanted there to be “no code of conduct violations of any kind that
w[ould] exacerbate [her] mental health condition.” Edwards con-
cluded by asking Hunt to let her know if he needed medical docu-
mentation of her disability or need for accommodations and that
she “looked forward to meeting with [him] to discuss options for
accommodating [her] disability.”
        On June 8, a few days later, Hunt responded that Edwards’s
requests were “unduly burdensome, impractical, [and] disruptive.”
He noted, for instance, that it wasn’t feasible to schedule all meet-
ings a week in advance. More than that, he continued, “many of
the requested accommodations are too general to implement in
any meaningful way.” So, Hunt concluded, he couldn’t grant her
request. And because Edwards had multiple opportunities to iden-
tify a set of reasonable accommodations and had not done so, Hunt
“concluded that no such accommodation exists.” He terminated
her employment.
                    PROCEDURAL HISTORY
       After her termination, Edwards sued WellStar for violating
the Americans with Disabilities Act because WellStar committed
“[a]ctual [d]iscrimination and [f]ailure to [a]ccommodate in
USCA11 Case: 20-13866           Date Filed: 07/29/2022       Page: 11 of 19




20-13866                  Opinion of the Court                             11

[v]iolation of the [Americans with Disabilities Act].” 3 In her com-
plaint, Edwards alleged that, although she asked for accommoda-
tions (in her May 25 and June 5 emails), WellStar refused to meet
with her, hid the essential functions of her new position, and de-
nied her accommodations. Edwards also claimed that WellStar re-
fused to engage in the “interactive process” required by the Amer-
icans with Disabilities Act.
       WellStar moved for summary judgment. WellStar con-
strued Edwards’s complaint as asserting two claims—one for fail-
ing to accommodate her disability and one for failing to engage in
the Act’s “interactive process.”
       As to Edwards’s failure to accommodate claim, WellStar
contended that transferring supervisors was not a reasonable ac-
commodation. And her other proposed accommodations were ei-
ther non-specific, not reasonable, or would require changing the
essential functions of the office manager position.
        As to Edwards’s interactive process claim, WellStar con-
tended that it was not an independent claim and that, even if it was,
it failed because there was no genuine dispute that WellStar had
worked with her in good faith and provided multiple opportunities
to identify a reasonable accommodation.

3
  Edwards also asserted claims under the Family and Medical Leave Act and
for “regarded as” discrimination and retaliation in violation of the Americans
with Disabilities Act. Because Edwards does not appeal the summary judg-
ment for WellStar on those claims, we don’t discuss them further.
USCA11 Case: 20-13866        Date Filed: 07/29/2022     Page: 12 of 19




12                      Opinion of the Court                 20-13866

       Edwards responded in several ways. As to the failure to ac-
commodate claim, Edwards argued that she satisfied all elements
of the cause of action. As relevant here, Edwards argued that there
was a factual dispute over whether her requested accommodations
were reasonable because Hunt, at his deposition, admitted that ten
of the eighteen requests could be implemented. Edwards also
claimed that she didn’t intend for WellStar to grant every request,
which is why she had told Hunt that she looked forward to meeting
with him to discuss “options.”
       As to her interactive process claim, Edwards conceded that
it was not an independent claim. Still, she argued that several facts
showed that WellStar had failed to accommodate her and was re-
sponsible for the breakdown in the interactive process. For exam-
ple, she pointed to: WellStar’s failure to identify the essential func-
tions of the PCORI position, its refusal to identify any possible po-
sitions to transfer to, its decision to impose short deadlines on her
to respond, and its refusal to meet with her in response to her June
5 email.
        The district court entered summary judgment for WellStar.
As to the failure to accommodate claim, the district court con-
cluded that “[b]ecause [Edwards] has failed to clarify what accom-
modation(s) she needed to address her disability, she has failed to
show that her requested accommodations were reasonable[.]” The
district court rejected Edwards’s argument that some of her accom-
modations were reasonable, explaining that she hadn’t “identified
USCA11 Case: 20-13866       Date Filed: 07/29/2022     Page: 13 of 19




20-13866               Opinion of the Court                        13

which accommodations she needed to appropriately address her
disability and that would permit her to do her job.”
       As to the “failure to engage in the interactive process” claim,
the district court concluded:
      It is clear from a de novo review of the record that
      there was a long history of [WellStar] considering and
      granting many of [Edwards’s] ADA work accommo-
      dation requests. It is also clear from the record that
      [WellStar] specifically considered [Edwards’s] May
      21, 2018, request for different supervisors, rejected it,
      but invited [Edwards] to propose an alternative ac-
      commodation. [Edwards] responded on May 25 with
      a voluminous list of generic requests that were cut
      and pasted from a website and did not appear to be
      related to her health condition or tailored to her job
      function. Nevertheless, [WellStar] asked [Edwards]
      for clarification as to which requests she needed to ac-
      commodate her health condition and requested an
      explanation as to how the requested accommoda-
      tions would allow her to perform her work consider-
      ing the health condition. Instead of clarifying her re-
      quest, [Edwards] sent another, largely repetitive,
      laundry list of cut-and-pasted requests without any
      explanation. Based on this record, no reasonable ju-
      ror could conclude that [WellStar] cut off the
USCA11 Case: 20-13866            Date Filed: 07/29/2022         Page: 14 of 19




14                         Opinion of the Court                       20-13866

        interactive process regarding the reasonable accom-
        modation of [Edwards’s] disability.
Edwards appeals the summary judgment for WellStar on her
Americans with Disabilities Act claims.

                     STANDARD OF REVIEW
       We review de novo a district court’s grant of summary judg-
ment, “viewing all evidence, and drawing all reasonable inferences,
in favor of the non-moving party.” Vessels v. Atlanta Indep. Sch.
Sys., 408 F.3d 763, 767 (11th Cir. 2005). A party is entitled to sum-
mary judgment if she can show “that there is no genuine dispute as
to any material fact and [she] is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a).

                          DISCUSSION
      On appeal, Edwards argues that a reasonable jury could find
for her on her failure to accommodate claim and her interactive
process claim.4 We take each in turn.



4
  Edwards also argues that we should revive her “actual discrimination”
claim—that is, her claim that WellStar violated the Americans with Disabilities
Act by firing her because of her disability. But neither side addressed this
claim before the district court. The claim is therefore forfeited. See Johnson
v. Bd. of Regents of Univ. of Ga., 263 F.3d 1234, 1264 (11th Cir. 2001) (explain-
ing that, when a party “move[s] for final summary judgment,” the non-mov-
ing party must “rais[e] in their opposition papers any and all arguments or de-
fenses they felt precluded judgment in [the moving party’s] favor”).
USCA11 Case: 20-13866        Date Filed: 07/29/2022     Page: 15 of 19




20-13866                Opinion of the Court                        15

                    Reasonable Accommodation
       The Americans with Disabilities Act provides that “[n]o cov-
ered entity shall discriminate against a qualified individual on the
basis of disability” in any terms, conditions, or privileges of employ-
ment. 42 U.S.C. § 12112(a). To prevail on a disability discrimina-
tion claim, a plaintiff must show that: “(1) she is disabled, (2) she
was a qualified individual when she was terminated, and (3) she
was discriminated against on account of her disability.” Frazier-
White v. Gee, 818 F.3d 1249, 1255 (11th Cir. 2016). We’ll focus our
attention to the third element: discrimination.
       “An employer unlawfully discriminates against a qualified
individual with a disability when the employer fails to provide rea-
sonable accommodations for the disability—unless doing so would
impose undue hardship on the employer.” Lucas v. W.W. Grain-
ger, Inc., 257 F.3d 1249, 1255 (11th Cir. 2001) (cleaned up); see also
42 U.S.C. § 12112(b)(5)(A) (providing that discrimination includes
“not making reasonable accommodations . . . , unless . . . the ac-
commodation would impose an undue hardship” on the business).
“The burden of identifying an accommodation that would allow a
qualified employee to perform the essential functions of her job
rests with that employee, as does the ultimate burden of persuasion
with respect to showing that such accommodation is reasonable.”
Earl v. Mervyns, Inc., 207 F.3d 1361, 1367 (11th Cir. 2000).
       But what is a reasonable accommodation? For one thing,
we’ve said that “[a]n ‘accommodation’ is ‘reasonable’—and, there-
fore, required under the ADA—only if it enables the employee to
USCA11 Case: 20-13866          Date Filed: 07/29/2022        Page: 16 of 19




16                        Opinion of the Court                    20-13866

perform the essential functions of the job.” LaChance v. Duffy’s
Draft House, Inc., 146 F.3d 832, 835 (11th Cir. 1998) (emphasis
added); see also 29 C.F.R. § 1630.2(o)(1)(ii) (defining a reasonable
accommodation partly as an action that “enable[s] an individual
with a disability who is qualified to perform the essential functions
of that position”). To “[e]nable” means “to make someone able to
do something” or “to make something possible.” Enable, Cam-
bridge English Dictionary Online (2022). In other words, a plaintiff
must show that the accommodation is necessary—in that the ac-
commodation “make[s] [it] possible” for her to do her job. Id. The
corollary is that, “[i]f an employee does not require an accommo-
dation to perform her essential job functions, then the employer is
under no obligation to make an accommodation, even if the em-
ployee requests an accommodation that is reasonable and could be
easily provided.” D’Onofrio v. Costco Wholesale Corp., 964 F.3d
1014, 1022 (11th Cir. 2020) (emphasis added).
       Edwards hasn’t shown that she needed an accommodation.
Viewed in the light most favorable to Edwards, the office man-
ager’s essential functions were: “coordination of operations of the
practice and staff meetings; supervision of patient scheduling, bill-
ing, [and] medical records; monthly financial reports; and manag-
ing staff performance.” 5 But Edwards admits that she could do all
of these things without accommodations.             In her final


5
 The parties agree that the relevant position is the office manager position,
not the PCORI project position.
USCA11 Case: 20-13866        Date Filed: 07/29/2022     Page: 17 of 19




20-13866                Opinion of the Court                        17

accommodations request, for example, Edwards said she was ask-
ing for her long list of accommodations—not because she needed
them—but because they would “maximize [her] productivity.”
Consistent with that, Edwards performed the essential functions of
the office manager role for two years without accommodations,
even after she began treatment with Dr. Bryant in 2015. Even Ed-
wards concedes that she “had been performing in the position and
a similar position for five years before she was terminated and still
could perform the essential functions of her position.” Consistent
with this admission, Edwards tried to come back to work, in May
2018, without any accommodations.
        Although Edwards listed eighteen accommodations in her
letter to Hunt—some of which WellStar admitted it could reason-
ably provide—she didn’t identify any specific accommodations and
explain how those accommodation would “enable” her to perform
the essential functions of her job. See Terrell v. USAir, 132 F.3d
621, 626 (11th Cir. 1998) (“[A] plaintiff does not satisfy her initial
burden by simply naming a preferred accommodation—even one
mention in the statute or regulations; she must show that the ac-
commodation is ‘reasonable’ given her situation.”); cf. Schwarz v.
City of Treasure Island, 544 F.3d 1201, 1219 (11th Cir. 2008) (hold-
ing, in the housing context, that a city “cannot be liable for refusing
to grant a reasonable and necessary accommodation if the city
never knew the accommodation was in fact necessary” (cleaned
up)). For an accommodation to be reasonable, it must “enable”
Edwards to perform her job. 29 C.F.R. § 1630.2(o)(1)(ii). Even on
USCA11 Case: 20-13866       Date Filed: 07/29/2022    Page: 18 of 19




18                     Opinion of the Court                20-13866

appeal, though, Edwards hasn’t explained which accommodations
she needs—not merely wants. And it’s “incumbent on the plain-
tiff[], not the defendant[] or the court, to identify where [she]
wanted partial relief, if full relief [was] not possible.” Onishea v.
Hopper, 171 F.3d 1289, 1305 (11th Cir. 1999). In the end, this is
fatal to Edwards’s claim.
       In sum: a reasonable accommodation is one that “enable[s]
an individual with a disability who is qualified to perform the es-
sential functions of that position.” 29 C.F.R. § 1630.2(o)(1(ii). Be-
cause Edwards was able to perform the essential functions of her
job without any accommodation, she didn’t need an accommoda-
tion to “make [it] possible” or “enable” her to perform them. Put
another way, because she was already capable of doing the job, she
did “not require an accommodation to perform her essential job
functions” and Wellstar was thus “under no obligation to make an
accommodation.” D’Onofrio, 964 F.3d at 1022. For this reason,
WellStar didn’t violate the Americans with Disabilities Act by
denying Edwards’s accommodations requests.
                        Interactive Process
       Edwards’s interactive process claim also fails. The Equal
Employment Opportunity Commission’s regulations provide that,
“[t]o determine the appropriate reasonable accommodation it may
be necessary for the covered entity to initiate an informal, interac-
tive process with the individual with a disability in need of the ac-
commodation.” 29 C.F.R. § 1630.2(o)(3). But we’ve held that,
“where a plaintiff cannot demonstrate ‘reasonable
USCA11 Case: 20-13866      Date Filed: 07/29/2022    Page: 19 of 19




20-13866              Opinion of the Court                      19

accommodation,’ the employer’s lack of investigation into reason-
able accommodation is unimportant.” Willis v. Conopco, Inc., 108
F.3d 282, 285 (11th Cir. 1997). Edwards failed to show that she re-
quested any reasonable accommodation. As a result, WellStar had
no obligation to initiate an interactive process.
      AFFIRMED.